Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 42-59 directed to an αvβ6 integrin ligand) in the reply filed on December 2, 2020, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific αvβ6 integrin ligand as SEQ ID NO: 3), and Species B (i.e., a single and specific cargo molecule/oligomeric compound as an RNAi agent) in the reply filed on December 2, 2020, is acknowledged.
Please note that elected SEQ ID NO: 3 is free of the prior art.  There is no teaching or suggestion to arrive at the amino acid sequence of SEQ ID NO: 3.  As such, examination of Species A is expanded as described below.

Status of Claims
Claims 1-47 were originally filed on April 30, 2019. 
The amendment received on July 9, 2019, canceled claims 1-41; and added new claims 42-65.
Claims 42-65 are currently pending and claims 42-48, 54-56, and 58-59 are under consideration as claims 49-53 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 60-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.

Priority
The present application is a continuation of PCT/US2017/059550 filed November 1, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/415,752 filed on November 1, 2016. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on February 12, 2020; February 21, 2020; September 14, 2020; and January 7, 2021 (2 IDSs), are being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 42 as open-ended requiring 100% identity to SEQ ID NO: 96 with any N-/C-terminal additions when R1 is not present at the C-terminus.  Thus, the scope of claim 42 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Drawings
Figures 1-11 are objected to because it depicts the chemical structure of αvβ6 integrin ligands without including SEQ ID NOs for each of the chemical structures.  Pursuant under MPEP 2422, any amino acid sequence with at least four defined amino acid residues requires a sequence identifier.  The SEQ ID NOs: need to be present in either the figure or the Brief Description of the Drawings.  If needed, please update the Sequence Listing if sequence identifiers are added.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 62, 3rd paragraph, teaches amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing, if necessary.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 42-48, 54-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. U.S. Publication No. 2015/0125392 A1 published on May 7, 2015, in view of Gentilucci et al., Curr. Pharm. Des. 16:3185-3203 (2010).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 42 and 45-47, with respect to an αvβ6 integrin ligand comprising SEQ ID NO: 96 where R is L-arginine, G1 is L-glycine, D is L-aspartic acid, L is L-leucine, and Xaa1-Xaa4 are an L-α amino acid as recited in instant claim 42: with respect to where Xaa1 is alanine as recited in instant claims 45-46; and with respect to where Xaa2 is   as recited in instant claim 47:
	Howard et al. teaches αvβ6 integrin peptide ligands where the peptide comprises the sequence RGDLX5X6LX8X9X10Zn where Z is a helix promoting residue and n is any number between 1 and 20 (See Howard specification, paragraph [0006], [0033], [0038]).  Given that the scope of instant SEQ ID NO: 96 encompasses any N-/C-terminal additions, instant SEQ ID NO: 96 encompasses the Zn residue when R1 is not present.  Howard et al. also teaches that X5-X6 and X8-X10 can be helix promoting residues, which are independently selected from the group consisting of Glu, Ala, Leu, Met, Gln, Lys, Arg, Val, Ile, Trp, Phe and Asp (See Howard 

	For claims 42-44 and 47-48, with respect to where the αvβ6 integrin ligand comprising SEQ ID NO: 96 where at least one of Xaa1-Xaa4 is a non-standard amino acid as recited in instant claim 42; with respect to where at least two of Xaa1-Xaa4 are non-standard amino acids as recited in instant claim 43; with respect to where Xaa2-Xaa4 are each independently selected non-standard amino acids as recited in instant claim 44; with respect to where Xaa2 is α-amino-butyric acid as recited in instant claims 47-48:
	Howard et al. teaches that X5-X6 and X8-X10 can be helix promoting residues, which are independently selected from the group consisting of Glu, Ala, Leu, Met, Gln, Lys, Arg, Val, Ile, Trp, Phe and Asp (See Howard specification, paragraph [0043]).  The helix promoting residues could be an artificial amino acid or a modified amino acid (See Howard specification, paragraph [0043]).  Moreover, Howard et al. teaches that the peptide can comprise unnatural or modified amino acids where unnatural amino acids include α,α-disubstituted amino acids and L-α-amino butyric acid (See Howard specification, paragraph [0039]).  The peptide ligands can be modified to improve formulation and storage properties (See Howard specification, paragraph [0040]).  Given that instant claim 42 encompasses where at least one of 4 of the 10 amino acid residues in SEQ ID NO: 96 is a non-standard amino acid such as an α,α-disubstituted amino 
	Gentilucci et al. teaches that the peptidomimetic strategy consists of altering the physicochemical characteristics of a peptide without changing the biological activity (See Gentilucci article, pg. 3185, col. 1, 4th paragraph).  Peptidomimetic compounds bear identifiable similarity to the parent peptides and imitate or inhibit their biochemical effects (See Gentilucci article, pg. 3185, col. 1, 4th paragraph).  Such peptidomimetic compounds include peptide analogs, which are a peptidomimetic where one or more side chains have been modified (See Gentilucci article, pg. 3185, col. 2, 2nd paragraph).  Gentilucci et al. also teaches that peptide analogs containing non-natural residues have been obtained by diverse approaches including the use of α-substituted α-amino acids (See Gentilucci article, pg. 3189, col. 2, 3rd paragraph).  The more represented α-alkyl α-amino acids are α-aminobutryic acid, diethylglycine, isovaline, Cα-methyl-Cα-allylglycine, β,β-diphenylalanine, and several kinds of cyclic or heterocyclic derivatives as depicted in Fig. 10 (See Gentilucci article, pg. 3189, col. 2, 3rd paragraph).  α-substituted α-amino acids are to provide peptides with a higher resistance to biodegradation (See Gentilucci article, pg. 3189, col. 2, last paragraph).  Moreover, one of the more relevant features of α-substituted α-amino acids is the conformational constraint introduced into peptide backbones (See Gentilucci article, pg. 3190, col. 1, 1st paragraph).  α-aminobutryic acid is the most widely studied of the family of α-substituted α-amino acids, which restricts ϕ and Ψ to angles present in α- or 310 helices (See Gentilucci article, pg. 3190, col. 1, 1st paragraph).  Therefore, the teachings of Gentilucci et al. suggest utilizing peptide analogs as peptidomimetic compounds such as α-substituted α-amino acids where α-aminobutryic acid is the most widely 

	For claims 54-56, with respect to where the αvβ6 integrin ligand is further conjugated to a cargo molecule as recited in instant claim 54; with respect to where the αvβ6 integrin ligand is conjugated to a cargo molecule that comprises a radioactive atom or molecule as recited in instant claim 55; and with respect to where the αvβ6 integrin ligand is conjugated to a cargo molecule that comprises an active pharmaceutical ingredient as recited in instant claim 56:
	Howard et al. teaches that that the peptide ligand can be linked to a readily detectable moiety such as radioactive atoms (See Howard specification, paragraph [0052]).  Alternatively, the peptide ligand is linked to a therapeutically active moiety such as a cytotoxic moiety (See Howard specification, paragraph [0053]-[0055]).  Thus, the teachings of Howard et al. satisfy the claim limitations as recited in instant claims 54-56.

	For claim 59, with respect to a composition comprising the αvβ6 integrin ligand and a pharmaceutically acceptable excipient:
	Howard et al. teaches a pharmaceutical composition comprising the peptide ligand and a pharmaceutical acceptable carrier (See Howard specification, paragraph [0074]).  Thus, the teachings of Howard et al. satisfy the claim limitation as recited in instant claim 59.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Howard et al. does not expressly teach an αvβ6 integrin ligand comprising SEQ ID NO: 96 where at least one of X1-X4 is a non-standard amino acid as recited in instant claim 42; with respect to where at least two of X1-X4 are non-standard amino acids as recited in instant claim 43; with respect to where X2-X4 are each non-standard amino acids as recited in instant claim 44; and with respect to where X2 is α-amino-butyric acid as recited instant claims 47-48.  However, the teachings of Howard et al. and Gentilucci et al. cure this deficiency by constituting an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to an αvβ6 integrin ligand comprising SEQ ID NO: 96 where at least one of X1-X4 is a non-standard amino acid as recited in instant claim 42 where at least two of X1-X4 are non-standard amino acids as recited in instant claim 43 or where X2-X4 are each non-standard amino acids as recited in instant claim 44 or where X2 is α-amino-butyric acid as recited instant claims 47-48, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Howard et al. and substitute at least one of X1-X4, at least two of X1-X4, X2-X4, and/or where X2 is α-amino-butyric acid in an αvβ6 integrin ligand having the amino acid sequence of SEQ ID NO: 96 thereby improving the ligand’s resistance to biodegradation by introducing a conformational constraint into the peptide backbone.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because α-aminobutryic acid were known to provide peptides with a higher resistance to biodegradation by introducing a conformational 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the αvβ6 integrin ligand of Howard et al. comprises the amino acid sequence of RGDLX5X6LX8X9X10Zn where Z is a helix promoting residue and n is any number between 1 and 20, X5-X6 and X8-X10 can be Glu, Ala, Leu, Met, Gln, Lys, Arg, Val, Ile, Trp, Phe and Asp or a modified amino acid therefore substituting at least one of X1-X4, at least two of X1-X4, X2-X4, and/or where X2 is α-amino-butyric acid in an αvβ6 integrin ligand would support the improvement of the ligand’s resistance to biodegradation by introducing a conformational constraint into the peptide backbone by constituting an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 42 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. U.S. Publication No. 2015/0125392 A1 published on May 7, 2015 (cited in the Action mailed on 9/14/2020), in view of Gentilucci et al., Curr. Pharm. Des. 16:3185-3203 (2010), as applied to claim 42 above, and further in view of Saxena, J. Pharmacovigil. 2:3 pages (2014).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)


	For claim 58, with respect to where the αvβ6 integrin ligand is conjugated to a cargo molecule that comprises an RNAi agent:
	Howard et al. teaches that that the peptide ligand can be linked to a readily detectable moiety such as radioactive atoms (See Howard specification, paragraph [0052]).  Alternatively, the peptide ligand is linked to a therapeutically active moiety (See Howard specification, paragraph [0053]-[0055]).  A therapeutically active moiety encompasses a moiety having beneficial, prophylactic and/or therapeutic properties (See Howard specification, paragraph [0054]).
	Saxena teaches that RNAi is a sequence-specific post-transcriptional gene silencing phenomenon resulting in the degradation of target mRNA and subsequently its expression (See Saxena article, pg. 1, col. 1, 2nd paragraph).  In the last decade or so, the RNAi technology, mediated primarily by siRNAs and miRNAs has emerged as one of the most promising strategies for cancer therapeutics, primarily due to its high specificity, precise mechanism of action and potency (See Saxena article, pg. 1, col. 1, 2nd paragraph).  For cancer therapy, the advancement in RNAi technology has paved the way for the development of more potent and effective therapies as it targets multiple oncogenes, aids in the reversal of MDR effect, enhances the clinical efficacy of existing chemotherapeutic compounds, and reduces the unwanted side effects (See Saxena article, pg. 2, col. 1, last paragraph).  Thus, the teachings of Saxena suggest RNAi agents as therapeutically active moieties in order to treat cancer. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Howard et al. does not expressly teach where the αvβ6 integrin ligand is conjugated to a cargo molecule that comprises an RNAi agent as recited instant claim 58.  However, the KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the αvβ6 integrin ligand is conjugated to a cargo molecule that comprises an RNAi agent as recited instant claim 58, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Howard et al. and conjugate an RNAi agent as a therapeutically active moiety to the αvβ6 integrin ligand in order to treat cancer.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because RNAi agents were known to pave the way for the development of more potent and effective therapies as it targets multiple oncogenes, aid in the reversal of MDR effect, enhance the clinical efficacy of existing chemotherapeutic compounds, and reduce the unwanted side effects as taught by Saxena.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the αvβ6 integrin ligand of Howard et al. was used to treat cancer by conjugating the αvβ6 integrin ligand to a therapeutically cytotoxic active moiety and therefore substituting an RNAi agent as a therapeutically active moiety would support the treatment of cancer by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654